Holmes, J.,
dissenting. The majority opinion here represents yet another unfortunate and unwarranted onslaught upon the State Insurance Fund of Ohio. There is no dispute that the relator, Donald Martin, has in fact been paid $8,907.75 more than allowed under Ohio law. The only issue is whether the Administrator of the Bureau of Workers’ Compensation may recoup this amount on behalf of the state of Ohio.
This court has affirmatively answered a similar issue in the case of State, ex rel. Weimer, v. Indus. Comm. (1980), 62 Ohio St. 2d 159 [16 O.O.3d 174], wherein the claimant was erroneously over-compensated due to a clerical mistake. We determined that recovery could be effectuated by the Industrial Commission because of the continuing jurisdiction vested in the commission by virtue of R.C. 4123.52. This statute provides in pertinent part:
“The jurisdiction of the industrial commission over each case shall be continuing, and the commission may make such modification or change with respect to former findings or orders with respect thereto, as in its opinion is justified.”
In Weimer, this court specifically defined the role and duty of the commission in an instance of overpayment to a claimant out of the State Insurance Fund. In so doing, we quoted the following language from Indus. Comm. v. Dell (1922), 104 Ohio St. 389, 396-397:
“* * * The commission should be held to have inherent power to prevent the misappropriation or the misapplication of the insurance fund to claimants who are afterwards found not to be entitled thereto. The state insurance fund is in the nature of a trust fund and it is the duty of the commission to impartially distribute the same among persons entitled thereto and not permit the fund to be depleted or become the object of fraud or imposition, and it being clearly their moral and legal duty to correct any mistake or fraud or imposition which will result in a misapplication or misappropriation of any part of the fund the law should not be so construed, even in case of ambiguity, neither should the legislature be held to have intended to enact any provisions which would in any manner hamper or interfere with the members of the commission in their efforts to properly protect the fund.”
In light of the duty mandated upon the commission by this court to protect the State Insurance Fund, not to permit depletion of the fund, and “to correct any mistake or fraud or imposition which will result in a misapplication or misappropriation of any part of the fund,” it is extremely difficult for me to understand this court’s conclusion herein that it was an abuse of discretion for the commission to have done what the law requires it to do.
Historically, a writ of mandamus has only been granted when it has been conclusively established that relator has a clear legal right to such writ. See *216State, ex rel. Tarpy, v. Bd. of Edn. (1949), 151 Ohio St. 81 [38 O.O. 531]; State, ex rel. Bd. of Edn., v. Griffin (1954), 161 Ohio St. 537 [53 O.O. 401]; State, ex rel. Long, v. Bettman (1970), 24 Ohio St. 2d 16 [53 O.O.2d 9]; State, ex rel. National City Bank, v. Bd. of Edn. (1977), 52 Ohio St. 2d 81 [6 O.O.3d 288]; Bd. of Edn. v. State Dept. of Edn. (1981), 67 Ohio St. 2d 126 [21 O.O.3d 79]. In the present case, there has been no showing by the relator of a clear legal right to the issuance of this writ of mandamus. Rather than abusing its broad discretion as granted by the General Assembly, the Industrial Commission has been performing its lawful duties and responsibilities to protect the State Insurance Fund in its attempt to recapture the overpaid amount.
Accordingly, I would deny the writ of mandamus.